Title: Thomas Jefferson to Burgess Allison, 20 October 1813
From: Jefferson, Thomas
To: Allison, Burgess


          Sir Monticello Oct. 20. 13.
          I had seen the advertisement of your spinning machine some time ago, and wished to know it’s principle, as I was certain it would be ingenious. I have just been gratified with it in mr Cooper’s emporium, and am as
			 much pleased with it as I expected. it has some valuable improvements on the Jenny which I am in the use of in my family. will you be so good as to inform me what one
			 of them of 12 spindles will ordinarily do in a day, and what is it’s price? also, as the blockade, if it continues might render it difficult to get one brought round what is the price patent price of permission to make a single one, for I believe my workman who makes the Jennies perfectly well could make one of these by
			 mr Cooper’s drawing. if you have information respecting mr Hawkins I should be glad to learn how he has succeeded in England: I hope in a manner worthy of his ingenuity. Accept the assurance of my esteem & respect
          Th:
            Jefferson
        